JOURNAL ENTRY AND OPINION
Sua Sponte, this case is dismissed as moot. Appellant was convicted of misdemeanor offenses, has voluntarily paid his fines, and offered no evidence of a  collateral disability. See, Cincinnati v. Baarlear (1996), 115 Ohio App. 3d 521; State v. Wilson (1975), 41 Ohio St. 2d 236.
It is ordered that appellee recover of appellant its costs herein taxed.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure.
KENNETH A. ROCCO, J., AND MICHAEL J. CORRIGAN, J., CONCUR.